Citation Nr: 0525927	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  99-08 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
right ear.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a disorder 
manifested by dizziness and vertigo.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from January 1943 to 
November 1945.  

This matter was most recently before the Board of Veteran's 
Appeals in December 2003, when those issues identified on the 
title page of this document, as well as a claim for service 
connection for hearing loss of the left ear, were remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York, for additional development.  While the 
case was in remand status, the Huntington, West Virginia RO, 
in an October 2004 rating decision, granted entitlement to 
service connection for a left ear hearing loss.  The case has 
since been returned to the Board for further review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

This case has been prematurely returned to the Board, without 
completion of  adequate development of the issues on appeal.  
Notwithstanding the Huntington RO's grant of service 
connection for hearing loss of the left ear, the issue of 
entitlement to service connection for a right ear hearing 
loss remains on appeal, absent any indication on the part of 
the veteran as to his intent to withdraw that portion of his 
appeal.  However, such issue was not reviewed by the RO or 
the AMC prior to the return of the claims file to the Board.  
Such failure requires that such matter be again remanded for 
all appellate processing, including but not limited to 
readjudication, notice to the veteran and his representative, 
and affording both an opportunity to be heard.  

It is apparent that the AMC prepared a supplemental statement 
of the case in February 2005 regarding the issues of the 
veteran's entitlement to service connection for tinnitus and 
for a disorder manifested by dizziness and vertigo.  
Significantly, that document was not mailed prior to July 27, 
2005.  Even by the terms of the July 2005 cover letter 
accompanying that document, the veteran and his 
representative had 60 days to respond.  While the veteran has 
not yet responded, the 60 day period has not lapsed.  
Moreover, the representative in New York was not afforded the 
opportunity to submit additional argument in support of the 
veteran's entitlement.  In this regard, notwithstanding the 
fact that this case was brokered to Huntington, the 
representative must still be afforded an opportunity to 
present argument.  Additionally, the record shows that the 
veteran was not thereafter advised that the matter was being 
returned to the Board for further consideration.  Corrective 
actions are thus in order.  

Accordingly, this matter is REMANDED for the following 
actions:

A new rating decision must be prepared, 
wherein the claims of entitlement to 
service connection for hearing loss of 
the right ear, tinnitus, and a disorder 
manifested by dizziness and vertigo, are 
readjudicated on the basis of all the 
evidence on file and all governing legal 
authority.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative must be provided with 
a supplemental statement of the case, 
which must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues on appeal. An 
appropriate period of time must then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  
The purpose of this remand is to obtain additional procedural 
development and to preserve the veteran's due process rights.  
No inference should be drawn regarding the final disposition 
of the claims in question as a result of this action.


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

